MEMORANDUM **
Vinh H. Lam appeals pro se the district court’s judgment dismissing his action under Fed.R.Civ.P. 12(b)(1) for lack of subject matter jurisdiction. We have jurisdic*547tion under 28 U.S.C. § 1291. We review de novo a district court’s Fed.R.Civ.P. 12(b)(1) dismissal. Brady v. United States, 211 F.3d 499, 502 (9th Cir.), cert. denied, — U.S.-, 121 S.Ct. 627, 148 L.Ed.2d 536 (2000). We affirm for the reasons stated in the magistrate judge’s Report and Recommendation filed on May 10, 2000, and adopted by the district court in its order filed on May 24, 2000.
To the extent that Lam’s “Oral Argument and Additional Citations,” filed on March 19, 2001, requests relief, that relief is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.